Name: Commission Regulation (EC) No 2195/97 of 3 November 1997 concerning the stopping of fishing for herring by vessels flying the flag of Germany
 Type: Regulation
 Subject Matter: fisheries;  maritime and inland waterway transport;  Europe
 Date Published: nan

 L 301 /8 EN Official Journal of the European Communities 5. 11 . 97 COMMISSION REGULATION (EC) No 2195/97 of 3 November 1997 concerning the stopping of fishing for herring by vessels flying the flag of Germany THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system ap ­ plicable to the common fisheries policy ('), as last amended by Regulation (EC) No 686/97 (2), and in parti ­ cular Article 21 (3) thereof, Whereas Council Regulation (EC) No 390/97 of 20 December 1996 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1997 and certain conditions under which they may be fished (3), as last amended by Council Regulation (EC) No 1974/97 (4), provides for herring quotas for 1997; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated; Whereas, according to the information communicated to the Commission , catches of herring in the waters of ICES divisions V b (EC zone), VI a (north of 56 ° N), VI b by vessels flying the flag of Germany or registered in Germany have reached the quota allocated for 1997; whereas Germany has prohibited fishing for this stock as from 17 October 1997; whereas it is therefore necessary to abide by that date, HAS ADOPTED THIS REGULATION: Article 1 Catches of herring in the waters of ICES divisions V b (EC zone), VI a (north of 56 ° N), VI b by vessels flying the flag of Germany or registered in Germany are deemed to have exhausted the quota allocated to Germany for 1997 . Fishing for herring in the waters of ICES divisions V b (EC zone), VI a (north of 56 ° N), VI b by vessels flying the flag of Germany or registered in Germany is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the abovemen ­ tioned vessels after the date of application of this Regula ­ tion . Article 2 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities. It shall apply with effect from 17 October 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 November 1997. For the Commission Emma BONINO Member of the Commission (') OJ L 261 , 20 . 10 . 1993, p. 1 I1) OJ L 102, 19 . 4. 1997, p. 1 . b) OJ L 66, 6. 3 . 1997, p. 1 . (4) OJ L 278 , 11 . 10 . 1997, p . 1 .